Per Curiam.

We agree with the findings and recommendations of the board. A public reprimand is not an adequate sanction for the code violations with which respondent has been charged. Respondent is hereby suspended from the practice of law for a period of one year, with the final six months of that period suspended pending respondent’s successful completion of a six-month period of probation.
Costs taxed to the respondent.

Judgment accordingly.

Sweeney, Holmes, Douglas, H. Brown and Resnick, JJ., concur.
Moyer, C.J., and Wright, J., dissent and would suspend respondent from the practice of law for a period of one year.